Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 5/13/2022, claims 1-5, 7-14, and 16-20 are presented for examination. Claims 1, 12, and 20 are independent.
Amended claim(s): 1, 9, 12-14, and 16-20.
Double Patenting rejection is maintained as the amendments to the claims do not overcome the rejection.
Rejection of claims under 35 USC 112 is withdrawn in view of the amendments.
Rejection of claims under 35 USC 101 is withdrawn in view of the amendments.
Applicants’ arguments, see Applicant Arguments/Remarks filed 5/13/22, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. The amended elements recite “presenting an enrichment question, wherein the enrichment question is equal to a question from another user profile different from the user profile, and receiving a related answer.” Contrary to Applicant’s assertion, the said limitation does not recite “using questions from the profile of another user.” The limitation at issue recites “question equal to a question from another user profile.” Elsi teaches questions are designed that are applicable to events related to all users and include questions related to another person and the associated answer (Elsi: pages 113-115 and Fig. 1, i.e., the questions related to another person and the associated answer. See also, Table 2, page 115, i.e., questions are picked from events that are applicable to all users and require a related answer).

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11, and 18 of US 10592647 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 12, and 20 of the present application and are broader than limitations recited in independent claims 1, 11, and 18 of US 10592647 B2.      
Claims 2-5, 7-11, 13, 14, and 16-19 of the present application are not patentably distinct from respective claims 1-18 of US 10592647 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo, Simon, Zuyao Li, and Jelena Mirkovic. "Good automatic authentication question generation." Proceedings of the 9th International Natural Language Generation conference. 2016 (hereinafter ‘Woo’) in view of US 20160275302 A1 (hereinafter ‘Cecchi’) in view of Simon Woo, Elsi Kaiser, Ron Artstein, and Jelena Mirkovic. 2016. Life-experience passwords (LEPs). In Proceedings of the 32nd Annual Conference on Computer Security Applications (ACSAC '16). ACM, New York, NY, USA, 113-126 (hereinafter ‘Elsi’)
 
As regards claim 1, Woo discloses: A method for dynamically authenticating and granting access to a computing system, the method comprising: deriving at least one authentication question from at least one identified fact contained in a received text data, wherein the at least one identified fact is stored in a knowledge base relating to a user profile; (Woo: page 1, i.e., generating fact based security questions from the text such as “I visited Beijing in 2001 with John,” we generate more meaningful authentication questions, such as: “What city did you visit?” “What year did you visit?” “Who were you with?””; Woo: 3.1-4, pages 2-3, i.e., generating personal ‘question-answer’ pairs from users using the user provided texts; and Woo: page 1, i.e., promoting users to provide sentences in a free-format (i.e., natural language) regarding personal life events and automatically generating security questions from the provided texts)
Woo teaches collecting the collecting user facts and generating question-answers pairs and using the collected information to evaluate the authentication, thus implicitly teaching use of computing storage element for collecting the data. However Woo does not explicitly disclose “knowledge base”.
For instance, Cecchi in analogous art teaches the commonly used computing elements of program instructions, storage, repository for storing authentication information, system, modules/units (Cecchi: ¶15-¶17). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Woo implemented on a computing system requires these well-known computing element.   
Although Woo discloses automatically generating security questions-answer pairs for authentication such as “What city did you visit” from user provides texts and evaluating the generated question-answer pairs (Woo: page, 1, 3-4 and Table 2-3), thus implicitly disclosing commonly used technique of prompting text dialog for posting authentication questions and receiving the textual answer from a user.
However, Woo explicitly does not but in analogous art Elsi teaches: presenting an enrichment question, wherein the enrichment question is equal to a question from another user profile different from the user profile, and receiving a related answer; (Elsi: pages 113-115 and Fig. 1, i.e., the questions related to another person and the associated answer. See also, Table 2, page 115, i.e., questions are picked from events that are applicable to all users and require a related answer) conducting a textual authentication dialog, wherein the textual authentication dialog comprises: presenting the at least one authentication question; and (Elsi: page 113, “A LEP consists of several facts about a user-chosen life experience, such as a trip, a graduation, a wedding, a place, etc. At password creation, the system prompts the user for the experience’s title, and for facts relating to this experience, such as names of people and locations, special objects and activities, dates, etc. These facts are transformed by the system into questions – stored in clear – and answers – stored hashed and salted. At authentication, the system prompts the user with corresponding questions, and matches her answers with those stored by the system, allowing for imprecise matches due to extraneous words, capitalization, punctuation and reordering. LEPs could be used for primary or secondary authentication, in cases when high recall and high security are desired.. ”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Woo with Elsi to include well-known and commonly used technique of prompting user for authentication textual passwords as taught by Elsi with the motivation to perform user authentication (Elsi: page 113)
determining, based on natural language processing, that a received response comprises the at least one identified fact from which the at least one authentication question has been derived; and (Woo: 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118, i.e., receiving and analyzing user text answers to the authentication question wherein the answers are in natural language)
granting access to the computing system based on the textual authentication dialog. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)

Claims 12 and 20 recite substantially the same features as recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection of claim 1. Claims 12 recites additional non-structure elements of system, modules, units to implement the same limitations as recited in the method claim 1. Claim 20 recites additional element of program instructions and storage for carrying the steps recited in claim 1. Note that Woo et al pertain to user access to computer system based on authentication, thus Woo et al implicitly teach the commonly used computing elements to implement the authentication system. For instance, Cecchi teaches the commonly used computing elements of program instructions, storage, repository for storing authentication information, system, modules/units. Before the time the invention was filed it would have been obvious to one of ordinary skill in the art that Woo et al combination implemented on a computing system requires these well-known computing element.

As regards claim 3, Woo et al combination discloses the method of claim 1, wherein natural language processing is performed on the received text data to determine whether a number of identified facts exceeds a fact threshold number. (Elsi: page 117, i.e., “In the semi-guided method the user is prompted to input a certain number of facts in the given category, and to provide a “hint” for each fact that will be used to form the authentication prompt. This is illustrated in Figure 3(b).”)

As regards claim 4, Woo et al combination discloses the method of claim 1, wherein the knowledge base is separated from the computing system. (Cecchi: Fig. 1 (114) and ¶17-¶18, i.e., the repository is separate from the electronic device 116)

Claim 13 recites substantially the same features as recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 4.

As regards claim 5, Woo et al combination discloses the method of claim 1, wherein the natural language processing comprises using a cognitive computing system based on question answering technology. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)

Claim 14 recites substantially the same features as recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 5.

As regards claim 6, Woo et al combination discloses the method of claim 1, further comprising: presenting an enrichment question, wherein the enrichment question is equal to a question of another user profile different from the user profile; and receiving a related answer. (Elsi: pages 113-114 and Fig. 1, i.e., the questions related to another person and the associated answer)

Claim 15 recites substantially the same features as recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 6.

As regards claim 8, Woo et al combination discloses the method of claim 1, further comprising controlling the granting access according to an access level depending on a sum of weight factors of correctly received responses. (Elsi: pages 117-118)

Claim 17 recites substantially the same features as recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 8.

As regards claim 9, Woo et al combination discloses the method of claim 6, wherein at least one of the authentication questions comprises the enrichment question. (Elsi: pages 113-114 and Fig. 1, i.e., the questions related to another person and the associated answer)

Claim 18 recites substantially the same features as recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 9.

As regards claim 10, Woo et al combination discloses the method of claim 1, wherein the authentication question is of a type selected from the group consisting of a Boolean type question, a multiple-choice type question, and a phrase type question. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)

Claim 19 recites substantially the same features as recited in claim 10 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 10.

As regards claim 11, Woo et al combination discloses the method of claim 1, wherein receiving the text data and presenting the authentication question and receiving the response is performed using data of a type selected from the group consisting of audio data and chat data. (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118, i.e., textual questions and answer)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Cecchi in view of Elsi in view of US 20060190985 A1 (hereinafter ‘Vas’).

As regards claim 2, Woo et al combination discloses the method of claim 1, wherein natural language processing is performed on the received text data to (Woo: page 1, 3.1-4, pages 2-3. See also, Elsi: pages 113, 117-118)
However, Woo et al do not but in analogous art, Vas (US 20060190985 A1) teaches: determine whether a length of the received text data exceeds a predefined threshold length. (Vas: ¶25-¶26, i.e., the password length requirement)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Woo et al to include password length requirement as taught by Vas with the motivation to enforce password requirements (Vas: ¶27)

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Cecchi in view of Elsi in view of US 9722996 B1 (hereinafter ‘Kolman’).

As regards claim 7, Woo et al combination discloses the method of claim 1. However, Woo et al do not but in analogous art Kolman (US 9722996 B1) teaches: wherein the granting access to the computing system comprises granting access according to an access level corresponding to a predefined risk level. (Kolman: Fig. 5 and col 1:60 to col 2:46, i.e., access level is granted based on risk level)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary to modify Woo et al to include granting access level based on the risk level of the user with the motivation to provide better security (Kolman: col 1:30-60)

Claim 16 recites substantially the same features as recited in claim 7 above and is rejected based on the aforementioned rationale discussed in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432